Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2022 has been entered.  Accordingly, Claims 1-23 are pending in this application.  Claims 3, 11, and 12 have been cancelled.  Claims 21-23 are new claims.  Claims 1, 2, 4, 5, 7, 9, and 13-17 have been amended.  Claims 1, 9, and 15 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu (PG Pub. No. 2017/0109367 A1) and further in view of Guo (PG Pub. No. 2015/0301946 A1) and Fan (PG Pub. No. 2017/0214773 A1).
Regarding Claim 1, Constantinescu discloses a method of transferring data segments from a client to a storage system, comprising:
for a first data segment in the data segments, generating at the client a first compressibility hint (see Constantinescu, paragraph [0003], where a compressibility indication of the data block is determined based on performing at least one compressibility analysis operation on the data block) indicating whether the first data segment should be compressed, based on a threshold (see Constantinescu, paragraph [0058], where process 500 may provide that the at least one operation includes a sampling operation or an entropy estimation operation; in one embodiment, process 500 may include that the compression indication is determined by comparing a result of the at least one operation to a system-defined threshold or predetermined threshold); and
sending the first data segment to the storage system with the first compressibility hint to assist the storage system in determining whether to compress the first data segment prior to storing the first data segment (see Constantinescu, paragraph [0003], where the compressibility indication of the data block is stored). 
Constantinescu does not disclose:
responsive to the first compressibility hint indicating to not compress the first data segment, the method further comprises: compressing the first data segment;
determining a size difference between the compressed first data segment and the first data segment prior to compression;
determining an amount of time required to compress the first data segment; and
adjusting the threshold based on analysis of the amount of time required to compress the first data segment and the size difference.
The combination of Constantinescu and Guo discloses:
responsive to the first compressibility hint indicating to not compress the first data segment, the method further comprises: compressing the first data segment (see Guo, Claim 15, where the method includes comparing the compression ratio to a threshold; and if the compression ratio does not exceed the threshold, predict that the memory page is compressible by a second compression algorithm that is distinct from the first compression algorithm; see also paragraph [0042], [0043], where since compressibility checker 116 relies on prediction, it may provide an incorrect result on occasion … to improve the prediction accuracy of compressibility checker 116, in certain embodiments hypervisor 102 can include a novel threshold adjuster, such as threshold adjuster 400 shown in Fig. 4 … threshold adjuster 400 can dynamically adjust, at runtime of hypervisor 102, the check threshold used by compressibility checker 116 based on, e.g., feedback from the memory compression process [it is the position of the Examiner that feedback from the compression process constitutes a test compression in response to the compression ratio failing to exceed a threshold]); and
determining a size difference between the compressed first data segment and the first data segment prior to compression (see Guo, Claim 15, where the method includes comparing the compression ratio to a threshold; and if the compression ratio does not exceed the threshold, predict that the memory page is compressible by a second compression algorithm that is distinct from the first compression algorithm; see also paragraph [0042], [0043], where since compressibility checker 116 relies on prediction, it may provide an incorrect result on occasion … to improve the prediction accuracy of compressibility checker 116, in certain embodiments hypervisor 102 can include a novel threshold adjuster, such as threshold adjuster 400 shown in Fig. 4 … threshold adjuster 400 can dynamically adjust, at runtime of hypervisor 102, the check threshold used by compressibility checker 116 based on, e.g., feedback from the memory compression process [it is the position of the Examiner that feedback from the compression process constitutes a test compression in response to the compression ratio failing to exceed a threshold]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Guo for the benefit of attempting alternate compression techniques in response to a first compression technique failing to achieve a compression ratio threshold (see Guo, Abstract).
Constantinescu in view of Guo does not disclose:
determining an amount of time required to compress the first data segment; and
adjusting the threshold based on analysis of the amount of time required to compress the first data segment and the size difference.
Fan discloses:
determining an amount of time required to compress the first data segment (see Fan, paragraph [0071], where a trade-off between resource utilization, compression speed, and compression factor is desired to minimize or optimize the total time of compression time, transmission time, and decompression time, which requires an adaptive selection of desirable compression methods and the associated compression/decompression parameters [it is the position of the Examiner that determining trade-off between compression speed and compression factor suggests determining an amount of time required to compress the data segment]); and
adjusting the threshold based on analysis of the amount of time required to compress the first data segment and the size difference (see Fan, paragraph [0071], where a trade-off between resource utilization, compression speed, and compression factor is desired to minimize or optimize the total time of compression time, transmission time, and decompression time, which requires an adaptive selection of desirable compression methods and the associated compression/decompression parameters [it is the position of the Examiner that determining trade-off between compression speed and compression factor suggests determining an amount of time required to compress the data segment]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu and Guo with Fan for the benefit of determining the optimal combination of compression time and compression ratio for data transmission (see Fan, Abstract).
Regarding Claim 21, Constantinescu in view of Guo and Fan discloses the method of Claim 1, further comprising:
Constantinescu does not disclose:
generating a second compressibility hint indicating whether a second data segment in the data segments should be compressed based on the adjusted threshold; and
sending the second data segment with the second compressibility hint to the storage system.
The combination of Constantinescu and Fan discloses:
generating a second compressibility hint (see Constantinescu, paragraph [0003], where a compressibility indication of the data block is determined based on performing at least one compressibility analysis operation on the data block) indicating whether a second data segment in the data segments should be compressed based on the adjusted (see Fan, paragraph [0071], where a trade-off between resource utilization, compression speed, and compression factor is desired to minimize or optimize the total time of compression time, transmission time, and decompression time, which requires an adaptive selection of desirable compression methods and the associated compression/decompression parameters [it is the position of the Examiner that determining trade-off between compression speed and compression factor suggests determining an amount of time required to compress the data segment]) threshold (see Constantinescu, paragraph [0058], where process 500 may provide that the at least one operation includes a sampling operation or an entropy estimation operation; in one embodiment, process 500 may include that the compression indication is determined by comparing a result of the at least one operation to a system-defined threshold or predetermined threshold); and
sending the second data segment with the second compressibility hint to the storage system (see Constantinescu, paragraph [0003], where the compressibility indication of the data block is stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fan for the benefit of determining the optimal combination of compression time and compression ratio for data transmission (see Fan, Abstract).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu, Guo, and Fan as applied to Claims 1 and 21 above, and further in view of Fallon (PG Pub. No. 2011/0285559 A1).
Regarding Claim 2, Constantinescu in view of Guo and Fan discloses the method of Claim 1, further comprising;
generating a first compressibility hint (see Constantinescu, paragraph [0049], where compressibility may be categorized into different levels of compressibility (e.g., extremely compressible, highly compressible, medium compressible, and non-compressible).
Constantinescu does not disclose:
generating a first ratio based on a size of the compressed first data segment and a size of the first data segment prior to compression; and
the first compressibility hint is based on comparing the first ratio to the threshold.
The combination of Constantinescu and Fallon discloses:
generating a first ratio based on a size of the compressed first data segment and a size of the first data segment prior to compression (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold); and
the first compressibility hint is based on comparing the first ratio to the threshold (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold [it is the position of the Examiner that determination of a compression ratio as part of a test compression is not patentably distinguishable from a compressibility hint]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 4, Constantinescu in view of Guo, Fan, and Fallon discloses the method of Claim 2, wherein:
Constantinescu does not disclose the first compressibility hint comprises a binary value corresponding to whether the first ratio surpasses the preset threshold.  Fallon discloses the first compressibility hint comprises a binary value corresponding to whether the first ratio surpasses the preset threshold (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu, Guo, and Fan as applied to Claims 1 and 21 above, and further in view of Ergan (PG Pub. No. 2009/0112949 A1).
Regarding Claim 5, Constantinescu in view of Guo and Fan discloses the method of Claim 1, further comprising:
Constantinescu does not disclose at the storage system, storing the data segments in a compressible region or a non-compressible region according to their corresponding compressibility hint.  Ergan discloses at the storage system, storing the data segments in a compressible region or a non-compressible region according to their corresponding compressibility hint (see Ergan, paragraph [0003], where management of a storage resource in a system includes determining which of multiple data units stored in an uncompressed portion of the storage resource are to be compressed and stored in a compressed portion of the storage resource; see also paragraph [0004], where analysis includes identifying compression ratios of each of the multiple data units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Regarding Claim 6, Constantinescu in view of Guo, Fan and Ergan discloses the method of Claim 5, further comprising:
Constantinescu does not disclose compressing the compressible region and writing the compressed region into a container object, and directly writing the non-compressible region into the container object. Ergan discloses compressing the compressible region and writing the compressed region into a container object, and directly writing the non-compressible region into the container object (see Ergan, paragraph [0003], where management of a storage resource in a system includes determining which of multiple data units stored in an uncompressed portion of the storage resource are to be compressed and stored in a compressed portion of the storage resource).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Regarding Claim 7, Constantinescu in view of Guo and Fan discloses the method of Claim 1, wherein:
Constantinescu does not disclose generating the first compressibility hint comprises reading a header of a file corresponding to the first data segment and when the header indicates a compressed format, generating the first compressibility hint to indicate the first data segment should not be compressed.  Ergan discloses generating the first compressibility hint comprises reading a header of a file corresponding to the first data segment and when the header indicates a compressed format, generating the first compressibility hint to indicate the first data segment should not be compressed (see Ergan, paragraph [0056], where regarding rule 1, data units that do not compress to a smaller size are not selected for inclusion in the compressed portion 110; some data units, such as data units that are MP3 audio or JPEG images, are already in compressed form and may not compress any more; such data units are not selected for inclusion in compressed portion 110 because there would be little if any benefit in saving them in compressed portion 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu, Guo and Fan as applied to Claims 1 and 21 above, and further in view of Tremaine (PG Pub. No. 2004/0030847 A1).
Regarding Claim 8, Constantinescu in view of Guo and Fan discloses the method of Claim 1, further comprising:
Constantinescu does not disclose generating a compressibility hint file that maps a unique compressibility hint for each of the data segments and transferring the compressibility hint file to the storage system.  Tremaine discloses generating a compressibility hint file that maps a unique compressibility hint for each of the data segments and transferring the compressibility hint file to the storage system (see Tremaine, paragraph [0016], where a 3-bit degree of compressibility (DOC) attribute is derived and saved in the compressed memory directory entry for every data bloc).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Tremaine for the benefit of compressing based on degree of compressibility (see Tremaine, Abstract).
Claims 9, 15, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu and further in view of Oltean (PG Pub. No. 2014/0244604 A1), Guo and Fan.
Regarding Claim 9, Constantinescu discloses a compute system for performing deduplication operations of data segments of a client by a deduplication system, the system comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the system to:
for each unique data segment, generate a compressibility value (see Constantinescu, paragraph [0003], where a compressibility indication of the data block is determined based on performing at least one compressibility analysis operation on the data block) that indicates whether the unique data segment should be compressed based on a threshold (see Constantinescu, paragraph [0058], where process 500 may provide that the at least one operation includes a sampling operation or an entropy estimation operation; in one embodiment, process 500 may include that the compression indication is determined by comparing a result of the at least one operation to a system-defined threshold or predetermined threshold);
send the unique data segments together with their corresponding compressibility values to the storage system (see Constantinescu, paragraph [0003], where the compressibility indication of the data block is stored); and
store the unique data segments having a compressibility value without compression and compress remaining data segments prior to storage (see Constantinescu, paragraph [0003], where determining a compression decision for the data block based on the compressibility indication, and compressing the data block based on the compression decision).
Constantinescu does not disclose: 
generating fingerprints for all data segments;
filtering the fingerprints to identify all unique data segments;
responsive to the compressibility value indicating not to compress the unique data segment, the system further to: compress the unique data segment;
determine a size difference between the compressed unique data segment and the unique data segment prior to compression;
determine an amount of time required to compress the unique data segment;
adjust the threshold based on analysis of the amount of time required to compress the unique data segment and the size difference; and
the storage system is a deduplication system.
Oltean discloses:
generating fingerprints for all data segments (see Oltean, paragraph [0024], where deduplication splits each file (or other data blob) into a consecutive sequence of small data streams (called chunks), and then for each chunk, uniquely identifies each chunk using a hash value obtained via a hash function);
filtering the fingerprints to identify all unique data segments (see Oltean, paragraph [0024], where deduplication then performs a lookup (via a hash index) for the existence of a duplicate chunk that was previously inserted into the system; when a duplicate chunk is detected, the specific region in the file corresponding to the original chunk is updated with a reference to the existing chunk and the chunk from the file is discarded); and
the storage system is a deduplication system (see Oltean, paragraph [0008], where a chunking mechanism of a deduplication system is configured to chunk data for storage in a chunk store; the chunking mechanism is coupled to or incorporates a compression prediction mechanism that processes at least some of the data in a chunk to obtain an estimate of compressibility of the chunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Oltean for the benefit of determining compressibility based on a prediction rather than test compression to save computing resources (see Oltean, Abstract, paragraph [0003]).
Constantinescu in view of Oltean does not disclose:
responsive to the compressibility value indicating not to compress the unique data segment, the system further to: compress the unique data segment;
determine a size difference between the compressed unique data segment and the unique data segment prior to compression;
determine an amount of time required to compress the unique data segment; and
adjust the threshold based on analysis of the amount of time required to compress the unique data segment and the size difference.
Constantine in view of Oltean and Guo discloses:
responsive to the compressibility value indicating not to compress the unique data segment, the system further to: compress the unique data segment (see Guo, Claim 15, where the method includes comparing the compression ratio to a threshold; and if the compression ratio does not exceed the threshold, predict that the memory page is compressible by a second compression algorithm that is distinct from the first compression algorithm; see also paragraph [0042], [0043], where since compressibility checker 116 relies on prediction, it may provide an incorrect result on occasion … to improve the prediction accuracy of compressibility checker 116, in certain embodiments hypervisor 102 can include a novel threshold adjuster, such as threshold adjuster 400 shown in Fig. 4 … threshold adjuster 400 can dynamically adjust, at runtime of hypervisor 102, the check threshold used by compressibility checker 116 based on, e.g., feedback from the memory compression process [it is the position of the Examiner that feedback from the compression process constitutes a test compression in response to the compression ratio failing to exceed a threshold]); and
determine a size difference between the compressed first data segment and the first data segment prior to compression (see Guo, Claim 15, where the method includes comparing the compression ratio to a threshold; and if the compression ratio does not exceed the threshold, predict that the memory page is compressible by a second compression algorithm that is distinct from the first compression algorithm; see also paragraph [0042], [0043], where since compressibility checker 116 relies on prediction, it may provide an incorrect result on occasion … to improve the prediction accuracy of compressibility checker 116, in certain embodiments hypervisor 102 can include a novel threshold adjuster, such as threshold adjuster 400 shown in Fig. 4 … threshold adjuster 400 can dynamically adjust, at runtime of hypervisor 102, the check threshold used by compressibility checker 116 based on, e.g., feedback from the memory compression process [it is the position of the Examiner that feedback from the compression process constitutes a test compression in response to the compression ratio failing to exceed a threshold]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu and Oltean with Guo for the benefit of attempting alternate compression techniques in response to a first compression technique failing to achieve a compression ratio threshold (see Guo, Abstract).
Constantinescu in view of Oltean and Guo does not disclose:
determine an amount of time required to compress the first data segment; and
adjust the threshold based on analysis of the amount of time required to compress the first data segment and the size difference.
Fan discloses:
determine an amount of time required to compress the first data segment (see Fan, paragraph [0071], where a trade-off between resource utilization, compression speed, and compression factor is desired to minimize or optimize the total time of compression time, transmission time, and decompression time, which requires an adaptive selection of desirable compression methods and the associated compression/decompression parameters [it is the position of the Examiner that determining trade-off between compression speed and compression factor suggests determining an amount of time required to compress the data segment]); and
adjust the threshold based on analysis of the amount of time required to compress the first data segment and the size difference (see Fan, paragraph [0071], where a trade-off between resource utilization, compression speed, and compression factor is desired to minimize or optimize the total time of compression time, transmission time, and decompression time, which requires an adaptive selection of desirable compression methods and the associated compression/decompression parameters [it is the position of the Examiner that determining trade-off between compression speed and compression factor suggests determining an amount of time required to compress the data segment]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu, Oltean, and Guo with Fan for the benefit of determining the optimal combination of compression time and compression ratio for data transmission (see Fan, Abstract). 
Regarding Claim 15, Constantinescu discloses a computer-readable storage medium for transferring data segments from a first computing system to a second computing system, the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that in response to execution by a processor, causes the first and second computing systems to:
assigning a compressibility hint to each of the unique data segments (see Constantinescu, paragraph [0003], where a compressibility indication of the data block is determined based on performing at least one compressibility analysis operation on the data block) that indicates whether each of the unique data segments should be compressed based on a threshold (see Constantinescu, paragraph [0058], where process 500 may provide that the at least one operation includes a sampling operation or an entropy estimation operation; in one embodiment, process 500 may include that the compression indication is determined by comparing a result of the at least one operation to a system-defined threshold or predetermined threshold);
transfer the unique data segments together with compressibility hints from the first computing system to the second computing system (see Constantinescu, paragraph [0003], where the compressibility indication of the data block is stored);
for each of the unique data segments received at the second computing system, inspect their the compressibility hint, and based on the compressibility hints, compress corresponding unique data segments and store remaining unique data segments uncompressed (see Constantinescu, paragraph [0003], where determining a compression decision for the data block based on the compressibility indication, and compressing the data block based on the compression decision).
Constantinescu does not disclose: 
determine unique data segments to be transferred from the first computing system to the second computing system;
responsive to the compressibility value indicating not to compress the unique data segment, the system further to: compress the unique data segment;
determine a size difference between the compressed unique data segment and the unique data segment prior to compression;
determine an amount of time required to compress the unique data segment; and
adjust the threshold based on analysis of the amount of time required to compress the unique data segment and the size difference; and
the storage system is a deduplication system.
Oltean discloses:
determine unique data segments to be transferred from the first computing system to the second computing system (see Oltean, paragraph [0024], where deduplication splits each file (or other data blob) into a consecutive sequence of small data streams (called chunks), and then for each chunk, uniquely identifies each chunk using a hash value obtained via a hash function; where deduplication then performs a lookup (via a hash index) for the existence of a duplicate chunk that was previously inserted into the system; when a duplicate chunk is detected, the specific region in the file corresponding to the original chunk is updated with a reference to the existing chunk and the chunk from the file is discarded);
and the storage system is a deduplication system (see Oltean, paragraph [0008], where a chunking mechanism of a deduplication system is configured to chunk data for storage in a chunk store; the chunking mechanism is coupled to or incorporates a compression prediction mechanism that processes at least some of the data in a chunk to obtain an estimate of compressibility of the chunk).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Oltean for the benefit of determining compressibility based on a prediction rather than test compression to save computing resources (see Oltean, Abstract, paragraph [0003]).
Constantinescu in view of Oltean does not disclose:
responsive to the compressibility value indicating not to compress the unique data segment, the system further to: compress the unique data segment;
determine a size difference between the compressed unique data segment and the unique data segment prior to compression;
determine an amount of time required to compress the unique data segment; and
adjust the threshold based on analysis of the amount of time required to compress the unique data segment and the size difference.
Constantine in view of Oltean and Guo discloses:
responsive to the compressibility value indicating not to compress the unique data segment, the system further to: compress the unique data segment (see Guo, Claim 15, where the method includes comparing the compression ratio to a threshold; and if the compression ratio does not exceed the threshold, predict that the memory page is compressible by a second compression algorithm that is distinct from the first compression algorithm; see also paragraph [0042], [0043], where since compressibility checker 116 relies on prediction, it may provide an incorrect result on occasion … to improve the prediction accuracy of compressibility checker 116, in certain embodiments hypervisor 102 can include a novel threshold adjuster, such as threshold adjuster 400 shown in Fig. 4 … threshold adjuster 400 can dynamically adjust, at runtime of hypervisor 102, the check threshold used by compressibility checker 116 based on, e.g., feedback from the memory compression process [it is the position of the Examiner that feedback from the compression process constitutes a test compression in response to the compression ratio failing to exceed a threshold]); and
determine a size difference between the compressed first data segment and the first data segment prior to compression (see Guo, Claim 15, where the method includes comparing the compression ratio to a threshold; and if the compression ratio does not exceed the threshold, predict that the memory page is compressible by a second compression algorithm that is distinct from the first compression algorithm; see also paragraph [0042], [0043], where since compressibility checker 116 relies on prediction, it may provide an incorrect result on occasion … to improve the prediction accuracy of compressibility checker 116, in certain embodiments hypervisor 102 can include a novel threshold adjuster, such as threshold adjuster 400 shown in Fig. 4 … threshold adjuster 400 can dynamically adjust, at runtime of hypervisor 102, the check threshold used by compressibility checker 116 based on, e.g., feedback from the memory compression process [it is the position of the Examiner that feedback from the compression process constitutes a test compression in response to the compression ratio failing to exceed a threshold]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu and Oltean with Guo for the benefit of attempting alternate compression techniques in response to a first compression technique failing to achieve a compression ratio threshold (see Guo, Abstract).
Constantinescu in view of Oltean and Guo does not disclose:
determine an amount of time required to compress the first data segment; and
adjust the threshold based on analysis of the amount of time required to compress the first data segment and the size difference.
Fan discloses:
determine an amount of time required to compress the first data segment (see Fan, paragraph [0071], where a trade-off between resource utilization, compression speed, and compression factor is desired to minimize or optimize the total time of compression time, transmission time, and decompression time, which requires an adaptive selection of desirable compression methods and the associated compression/decompression parameters [it is the position of the Examiner that determining trade-off between compression speed and compression factor suggests determining an amount of time required to compress the data segment]); and
adjust the threshold based on analysis of the amount of time required to compress the first data segment and the size difference (see Fan, paragraph [0071], where a trade-off between resource utilization, compression speed, and compression factor is desired to minimize or optimize the total time of compression time, transmission time, and decompression time, which requires an adaptive selection of desirable compression methods and the associated compression/decompression parameters [it is the position of the Examiner that determining trade-off between compression speed and compression factor suggests determining an amount of time required to compress the data segment]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu, Oltean, and Guo with Fan for the benefit of determining the optimal combination of compression time and compression ratio for data transmission (see Fan, Abstract).
Regarding Claim 22, Constantinescu in view of Oltean, Guo, and Fan discloses the system of Claim 9, wherein the system further to:
Constantinescu does not disclose:
generating a subsequent compressibility value indicating whether a subsequent unique data segment in the data segments should be compressed based on the adjusted threshold; and
sending the subsequent unique data segment with the subsequent compressibility value to the storage system.
The combination of Constantinescu and Fan discloses:
generating a subsequent compressibility value (see Constantinescu, paragraph [0003], where a compressibility indication of the data block is determined based on performing at least one compressibility analysis operation on the data block) indicating whether a subsequent unique data segment in the data segments should be compressed based on the adjusted (see Fan, paragraph [0071], where a trade-off between resource utilization, compression speed, and compression factor is desired to minimize or optimize the total time of compression time, transmission time, and decompression time, which requires an adaptive selection of desirable compression methods and the associated compression/decompression parameters [it is the position of the Examiner that determining trade-off between compression speed and compression factor suggests determining an amount of time required to compress the data segment]) threshold (see Constantinescu, paragraph [0058], where process 500 may provide that the at least one operation includes a sampling operation or an entropy estimation operation; in one embodiment, process 500 may include that the compression indication is determined by comparing a result of the at least one operation to a system-defined threshold or predetermined threshold); and
sending the subsequent unique data segment with the subsequent compressibility value to the storage system (see Constantinescu, paragraph [0003], where the compressibility indication of the data block is stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fan for the benefit of determining the optimal combination of compression time and compression ratio for data transmission (see Fan, Abstract).
Regarding Claim 23, Constantinescu in view of Oltean, Guo, and Fan discloses the computer-readable storage medium of Claim 15, wherein the first system further to:
Constantinescu does not disclose:
generate a subsequent compressibility hint indicating whether a subsequent unique data segment should be compressed based on the adjusted threshold; and
transfer the subsequent unique data segment with the subsequent compressibility hint to the second computing system.
The combination of Constantinescu and Fan discloses:
generate a subsequent compressibility hint (see Constantinescu, paragraph [0003], where a compressibility indication of the data block is determined based on performing at least one compressibility analysis operation on the data block) indicating whether a subsequent unique data segment should be compressed based on the adjusted (see Fan, paragraph [0071], where a trade-off between resource utilization, compression speed, and compression factor is desired to minimize or optimize the total time of compression time, transmission time, and decompression time, which requires an adaptive selection of desirable compression methods and the associated compression/decompression parameters [it is the position of the Examiner that determining trade-off between compression speed and compression factor suggests determining an amount of time required to compress the data segment]) threshold (see Constantinescu, paragraph [0058], where process 500 may provide that the at least one operation includes a sampling operation or an entropy estimation operation; in one embodiment, process 500 may include that the compression indication is determined by comparing a result of the at least one operation to a system-defined threshold or predetermined threshold); and
transfer the subsequent unique data segment with the subsequent compressibility hint to the second computing system (see Constantinescu, paragraph [0003], where the compressibility indication of the data block is stored).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fan for the benefit of determining the optimal combination of compression time and compression ratio for data transmission (see Fan, Abstract).
Claims 10, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu in view of Oltean, Guo, and Fan as applied to Claims 9, 15, 22, and 23 above, and further in view of Fallon..
Regarding Claim 10, Constantinescu in view of Oltean and Guo and Fan discloses the system of Claim 9, wherein:
Constantinescu does not disclose the compressibility value comprises a binary value, a first compressibility value indicating an unacceptable compression ratio of a corresponding unique data segment and a second compressibility value indicating an acceptable compression ratio of a corresponding unique data segment.  Fallon discloses the compressibility value comprises a binary value, a first compressibility value indicating an unacceptable compression ratio of a corresponding unique data segment and a second compressibility value indicating an acceptable compression ratio of a corresponding unique data segment (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 13, Constantinescu in view of Oltean and Guo and Fan discloses the system of Claim 9, wherein:
Constantinescu does not disclose the compressibility value is further determined by comparing a ratio to the threshold, wherein the ratio is based on the compressing the unique data segment.  Fallon discloses the compressibility value is further determined by comparing a ratio to the threshold, wherein the ratio is based on the compressing the unique data segment (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 16, Constantinescu in view of Oltean, Guo, and Fan discloses the computer-readable storage medium of Claim 15, wherein:
Constantinescu does not disclose the assigning compressibility hints comprises determining a compressibility ratio for each of the unique data segments and comparing the compressibility to a preset threshold.  Fallon discloses the assigning compressibility hints comprises determining a compressibility ratio for each of the unique data segments and comparing the compressibility to a preset threshold (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 17, Constantinescu in view of Oltean, Guo, and Fan discloses the computer-readable storage medium of Claim 16, wherein:
Constantinescu does not disclose determining the compressibility ratio comprises calculating a compressibility ratio based on an uncompressed size of the unique data segment and a compressed size of the unique data segment.  Fallon discloses determining the compressibility ratio comprises calculating a compressibility ratio based on an uncompressed size of the unique data segment and a compressed size of the unique data segment (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Regarding Claim 18, Constantinescu in view of Oltean, Guo, and Fan discloses the computer-readable storage medium of Claim 15, wherein:
Constantinescu does not disclose the compressibility hint comprises a binary value.  Fallon discloses the compressibility hint comprises a binary value (see Fallon, paragraph [0059], where an input data buffer 20 operatively connected to the counter module 10, may be provided for buffering the input data stream in order to output an uncompressed data stream in the event that, as discussed in further detail below, every encoder fails to achieve a level of compression that exceeds an apriori specified minimum compression ratio threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Fallon for the benefit of fast and efficient data compression using a combination of content independent data compression and content dependent data compression (see Fallon, Abstract).
Claims 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinescu, Oltean, Guo, and Fan as applied to Claims 9, 15, 22, and 23 above, and further in view of Ergan.
Regarding Claim 14, Constantinescu in view of Oltean and Guo and Fan discloses the system of Claim 10, wherein:
Constantinescu does not disclose the compressibility value is obtained by reading a header of a file corresponding to the unique data segment and when the header indicates a compressed format, setting the compressibility value to the first compressibility value indicating that unacceptable compression ratio of a corresponding unique segment.  Ergan discloses the compressibility value is obtained by reading a header of a file corresponding to the unique data segment and when the header indicates a compressed format, setting the compressibility value to the first compressibility value indicating that unacceptable compression ratio of a corresponding unique segment (see Ergan, paragraph [0056], where regarding rule 1, data units that do not compress to a smaller size are not selected for inclusion in the compressed portion 110; some data units, such as data units that are MP3 audio or JPEG images, are already in compressed form and may not compress any more; such data units are not selected for inclusion in compressed portion 110 because there would be little if any benefit in saving them in compressed portion 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Regarding Claim 19, Constantinescu in view of Oltean, Guo, and Fan discloses the computer-readable storage medium of Claim 18, wherein:
Constantinescu does not disclose the second computing system stores all unique data segments having the compressibility hint of a first binary value in a first region and stores all unique data segments having the compressibility hint of a second binary value in a second region.  Ergan discloses the second computing system stores all unique data segments having the compressibility hint of a first binary value in a first region and stores all unique data segments having the compressibility hint of a second binary value in a second region (see Ergan, paragraph [0003], where management of a storage resource in a system includes determining which of multiple data units stored in an uncompressed portion of the storage resource are to be compressed and stored in a compressed portion of the storage resource; see also paragraph [0004], where analysis includes identifying compression ratios of each of the multiple data units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Regarding Claim 20, Constantinescu in view of Oltean, Guo, and Fan discloses the computer-readable storage medium of Claim 19, wherein:
Constantinescu does not disclose the second computing system further compresses the first region and stores resulting compressed region in a container object and stores the second region in the container object uncompressed.  Ergan discloses the second computing system further compresses the first region and stores resulting compressed region in a container object and stores the second region in the container object uncompressed (see Ergan, paragraph [0056], where regarding rule 1, data units that do not compress to a smaller size are not selected for inclusion in the compressed portion 110; some data units, such as data units that are MP3 audio or JPEG images, are already in compressed form and may not compress any more; such data units are not selected for inclusion in compressed portion 110 because there would be little if any benefit in saving them in compressed portion 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Constantinescu with Ergan for the benefit of automating background compression tasks (see Ergan, paragraph [0066]).
Response to Arguments
Applicant’s Arguments, filed November 29, 2022, have bene fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Auvenshine (PG Pub. No. 2018/0307442 A1), which concerns determining selection and ordering of storage volumes to compress.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161          

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161